      Case 1:18-cr-00277-AT-JKL Document 126 Filed 09/07/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


UNITED STATES OF AMERICA,                       :
                                                :
                  v.                            :
                                                :          CRIMINAL ACTION NO.
CEDRICK HILL,                                   :          1:18-CR-277-AT
                                                :



                                          ORDER

      Presently    before   the   Court    is       the   Magistrate   Judge’s   Report   and

Recommendation (“R&R”) [Doc. 121] recommending that the pro se Motion to Dismiss

on Speedy Trial [Doc. 108] and the Motion to Dismiss Indictment Pursuant to Speedy

Trial [Doc. 112] filed by counsel be denied. The Defendant filed objections to the R&R

[Doc. 124].

      A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of the

R&R that is the subject of a proper objection on a de novo basis and any non-objected

portion on a “clearly erroneous” standard.            The Defendant objected on numerous

grounds to the Magistrate Judge’s Report and Recommendation. Accordingly, the Court

has reviewed the record in this case on a de novo basis. After an independent de novo

review of the record, the Court finds that the R&R is correct. The Magistrate Judge

conducted a thorough analysis of the record, sequence of filings, and applicable case law

and in turn properly determined that the Speedy Trial Act's provisions in this matter
       Case 1:18-cr-00277-AT-JKL Document 126 Filed 09/07/21 Page 2 of 4




have not been breached. Accordingly, based upon the Court's independent review of the

record and briefs, the Court finds that Defendant’s objections lack merit. The Court

therefore OVERRULES Defendant’s objections [Doc. 124]; ADOPTS the Magistrate

Judge’s R&R [Doc. 121]; and DENIES Defendant’s pro se Motion to Dismiss on Speedy

Trial [Doc. 108] and Motion to Dismiss Indictment Pursuant to Speedy Trial [Doc. 112].1

       The Court notes that it is mindful of the concerns Defendant's briefs express

regarding the challenges of Mr. Hill's separation from his family during more than three

years, a period when covid-19 has made pretrial detention particularly difficult,

especially given the serious injuries he suffered during his arrest.             The Court has

endeavored to schedule trials for criminal defendants on pretrial detention, including

Mr. Hill, prior to defendants on bond for that very reason. This matter was originally

scheduled for trial to commence on August 30, 2021, and at the request of counsel, was

postponed for 80 days to allow Plaintiff further time for trial preparation.

       The Court hereby sets the trial date for defendant Cedric Hill to begin on

Monday, January 10, 2022, at 9:30 AM in Courtroom 2308, United States Courthouse,

75 Spring Street, S.W., Atlanta, Georgia. The pretrial conference is set for January 5,


1  The Court notes that it is mindful of the concerns Defendant's briefs express regarding the
challenges of separation from his family during more than three years, a period when covid-19
has made pretrial detention particularly difficult. The Court has endeavored to schedule trials
for criminal defendants on pretrial detention, including Mr. Hill, prior to defendants on bond
for that very reason. This matter was originally scheduled for trial to commence on August 30,
2021, and at the request of counsel, was postponed for 80 days to allow Plaintiff further time for
trial preparation. Finally, the Court has granted Defendant's recent request for the authorization
of an additional "associate" counsel in this matter to facilitate Defendant's presentation of a
vigorous and full defense. (Doc. 120). It is not clear why Defendant's proposed associate
counsel, Mr. Rodney A. Williams, who was appointed by the Magistrate Judge, did not file a
notice of appearance subsequent to the Magistrate Judge's appointment Order of July 1, 2021.
Nor is it clear why primary counsel for Mr. Hill is still raising the issue of lack of an associate
counsel in her most recent objections that were filed on August 12, 2021. If there is a problem
regarding this appointment of associate counsel moving forward, counsel for Defendant needs
to make clear to the Court what precisely that is as soon as possible.

                                                2
       Case 1:18-cr-00277-AT-JKL Document 126 Filed 09/07/21 Page 3 of 4




2022, at 10:30 AM in Courtroom 2308. By 5:00 PM on December 1, 2021, the parties

are to file their respective motions in limine and voir dire questions. By 5:00 PM on

December 1, 2021, the Government is to file a brief statement of facts the parties can

rely on for voir dire. By 5:00 PM on December 15, 2021, the parties are to file any

objections to those items listed above. The time from September 7, 2021, to January 10,

2022, shall be excluded from computation under the Speedy Trial Act pursuant to 18

U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

       The parties should be prepared to provide the Courtroom Deputy Clerk with

three (3) copies of your respective exhibit and witness lists at the start of trial for use by

the Judge, Court Reporter, and Courtroom Deputy Clerk.             Each party should also

provide a courtesy copy of all exhibits for the Judge’s use during trial, preferably in an

appropriately labeled notebook provided on the first day of trial.          The parties are

referred to Local Rule 16.4(B)(19)(b), NDGa, concerning the pre-marking of exhibits.

The parties must provide a courtesy copy of any documents e-filed just prior to trial or

on any day during the course of the trial.

       Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg for information regarding

the pretrial conference, voir dire, and courtroom technology. Any training or trial runs

regarding the courtroom technology must be scheduled in advance of trial via the

Courtroom Deputy Clerk. The Court will not allow time for training or trial runs at the

beginning of the trial. Any motions requesting leave to bring technology into the

courtroom must be filed no later than three (3) days in advance of trial, to allow time for

proper notification to the US Marshals Service.




                                              3
       Case 1:18-cr-00277-AT-JKL Document 126 Filed 09/07/21 Page 4 of 4




       Finally, the Court notes that the Magistrate Judge granted Defendant's recent

request for the authorization of an additional "associate" counsel in this matter to

facilitate Defendant's presentation of a vigorous and full defense. (Doc. 120). It is not

clear why Defendant's proposed associate counsel, Mr. Rodney A. Williams, who was

appointed by the Magistrate Judge, did not file a notice of appearance subsequent to the

Magistrate Judge's appointment Order of July 1, 2021. Nor is it clear why primary

counsel for Mr. Hill is still raising the issue of the lack of an associate counsel in her

most recent objections that were filed on August 12, 2021. If there is an actual problem

regarding Mr. Williams' entering a notice of appearance and joining Mr. Kelly in

representation of Mr. Hill, counsel for Defendant needs to file an appropriate motion

addressing this issue within 14 days of the date of this Order. Otherwise, Mr. Williams

needs to file his notice of appearance within 14 days of the date of this Order.



       IT IS SO ORDERED this 7th day of September, 2021.




                                           ___________________________________
                                           AMY TOTENBERG
                                           UNITED STATES DISTRICT JUDGE




                                             4
